 


113 HR 5006 IH: District of Columbia Courts and Public Defender Service Voluntary Separation Incentive Payments Act
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5006 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2014 
Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To authorize the establishment of a program of voluntary separation incentive payments for nonjudicial employees of the District of Columbia courts and employees of the District of Columbia Public Defender Service. 
 
 
1.Short titleThis Act may be cited as the District of Columbia Courts and Public Defender Service Voluntary Separation Incentive Payments Act.  
2.Authorization for program of voluntary separation incentive payments for District of Columbia courts 
(a)In generalChapter 17 of title 11, District of Columbia Official Code, is amended by inserting after section 11—1726 the following new section: 
 
11—1726A.Voluntary Separation Incentive PaymentsThe Joint Committee on Judicial Administration may, by regulation, establish a program substantially similar to the program established under subchapter II of chapter 35 of title 5, United States Code, for nonjudicial employees of the District of Columbia courts.. 
(b)Clerical amendmentThe table of contents of chapter 17 of title 11, District of Columbia Official Code, is amended by inserting after the item relating to section 11—1726 the following new item: 
 
 
11—1726A. Voluntary separation incentive payments..
3.Authorization for program of voluntary separation incentive payments for District of Columbia Public Defender ServiceSection 305 of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1605, D.C. Official Code) is amended by adding at the end the following new subsection: 
 
(d)The Director may establish a program substantially similar to the program established under subchapter II of chapter 35 of title 5, United States Code, for employees of the Service.. 
 
